                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Dawn Saylor Hope,                        )
                                         )
                     Plaintiff,          )           Civil Action No.: 9:17-cv-2645-TLW
                                         )
               v.                        )
                                         )
Nancy A. Berryhill, Acting Commissioner, )
Social Security Administration,          )
                                         )
                     Defendant.          )
____________________________________ )

                                            ORDER

       Plaintiff Dawn Saylor Hope brought this action pursuant to 42 U.S.C. § 405(g) to obtain

judicial review of a final decision of the Defendant, Acting Commissioner of Social Security

(Commissioner), denying her claims for Disability Insurance Benefits. This matter is before the

Court for review of the Report and Recommendation (the Report) filed on December 7, 2018, by

United States Magistrate Judge Bristow Marchant, to whom this case had previously been assigned

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a),

(D.S.C). ECF No. 19. In the Report, the Magistrate Judge recommends affirming the

Commissioner’s decision. Id. Plaintiff filed objections to the Report, to which the Commissioner

replied. ECF Nos. 23, 24. This matter is now ripe for disposition.

       The Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C.

§ 636. In conducting this review, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections…. The Court is not bound by the recommendation
       of the magistrate judge but, instead, retains responsibility for the final
       determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court’s review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge’s
       findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       The Court has carefully reviewed the Report, the objections thereto, and all other relevant

filings. In her objections, Plaintiff argues that the Administrative Law Judge (ALJ) failed to

consider the evidence in the record that Plaintiff’s pain and fatigue render her disabled. However,

after reviewing the record and the ALJ Report, the Court concludes that the ALJ supported her

decision with sufficient evidence. The ALJ follows a two-step analysis to consider subjective

statements about impairments and symptoms. Lewis v. Berryhill, 858 F.3d 858, 865–66 (4th Cir.

2017). First, she considers medical evidence showing a condition that could reasonably produce

the symptoms. Id. Second, she evaluates intensity, persistence, and limiting effects to determine

the claimant’s ability to perform work. Id. In this case, the ALJ considered the objective medical

evidence, opinion evidence from physicians, and medical test results to determine that there are

conditions that could produce Plaintiff’s symptoms. ECF No. 10-2 at 16–18. The ALJ then

reviewed Plaintiff’s own statements, including those made to physicians, made by Plaintiff

regarding her daily activities, and about how medication managed her pain, to determine the

intensity, persistence, and limiting effects in creating the RFC. Id. at 18–21. For these reasons, the

Court finds that the ALJ supported her findings with sufficient evidence in the record of the

intensity, persistence, and limiting effects of Plaintiff’s pain and fatigue.
       To the extent that Plaintiff disagrees with the ALJ’s final determination in light of the

evidence, that question is not before the Court. The role of this Court is to decide (1) whether the

ALJ has supported her decision with sufficient evidence, and (2) whether the conclusions reached

by the Commissioner are legally correct. Hays v. Sullivan, 907 F.2d 1453 (4th Cir. 1990). The

Court accepts the Report of the Magistrate Judge, which concludes that the ALJ properly supported

Plaintiff’s RFC by including a narrative discussion of the relevant medical and nonmedical

evidence.

       For these reasons and those stated in the Report, it is hereby ORDERED that the Report,

ECF No. 19, is ACCEPTED, and Plaintiff’s objections, ECF No. 23, are OVERRULED. For the

reasons articulated by the Magistrate Judge, the Commissioner’s decision is hereby AFFIRMED.

       IT IS SO ORDERED.

                                                             _s/ Terry L. Wooten_____________
                                                             TERRY L. WOOTEN
                                                             Senior United States District Judge

March 25, 2019
Columbia, South Carolina
